Proceeding, pursuant to article 78 of the Civil Practice Act, to review the determination of respondent in refusing to issue a renewal of a hack license, in accordance with a rule promulgated by him that he take cognizance of any act, conduct or omission which is prejudicial, offensive or detrimental to the best interests of the, public, and on the ground that the appellant, in May and August of 1943, had been tried and convicted of the crime of book-making. Final order denying motion to direct respondent to issue to appellant a hack license unanimously affirmed, without costs. No opinion. Present — Hagarty, Acting P. J., Cars-well, Johnston, Adel and Aldrich, JJ.